DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 5-13 in the reply filed on 09/03/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue search on the examiner if restriction would not be required.  This is not found persuasive because the pending application is a 371 national stage application where the unity of invention requirement is considered and not search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubu et al. (JP 2012030284 A).
Claim 5:  Kokubu et al. discloses an apparatus for manufacturing a heat exchanger including a flat tube and a fin attached to the flat tube with an outer periphery of the flat tube being fitted to a fitting groove on the fin, the apparatus including, 
a drum (122) rotatable about a center axis; a fin holder (121) arranged in a radial direction of the drum and configured to hold the fin (2) with the fitting groove open outward in a direction of an outer periphery of the drum, the fin holder being rotatably held by the drum and movable to a fin attaching position when the drum rotates (as depicted in Figure 2); 
a flat tube positioner (1742) configured to restrict the flat tube to a position at which a cross section of the flat tube perpendicular to the axis of the flat tube has a longitudinal direction toward the drum (as depicted in Figure 8);
a moving mechanism (143,142) configured to move the flat tube restricted by the flat tube positioner to the fin attaching position; and a cam follower arranged on the fin holder and configured to, when the fin holder moves to the fin attaching position, come in contact with a cam member to rotate the fin holder, 
wherein the fin attaching position includes a position at which the rotated fin holder inclines the fin held by the fin holder with respect to the longitudinal direction of the flat tube (as depicted in Figure 9).
Claim 10:  The apparatus according to claim 5, wherein the fin holder has an inclined surface that is inclined with respect to the axis of the flat tube restricted by the flat tube positioner at the fin attaching position.
Claim 11:  Kokubu et al. further disclose an inclination mechanism (1233) configured to cause the flat tube positioner to be inclined with respect to the fin held by the fin holder at the fin attaching position.
Allowable Subject Matter
Claims 6-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726